This matter was heard on demurrer to the petition, which recites that the relator filed a declaration for candidacy as a member of the County *Page 104 
Central Committee of the Democratic Party of Hamilton county, Ohio, for the Sixth ward, on the fifteenth day of June, 1934; that at that time he was a resident of such Sixth ward; that he was at the time of the filing of the declaration and up until the nineteenth day of June registered as an elector in the Fourth ward in such city, where he resided until the fifteenth of May, 1934; that on the nineteenth of June (four days after the filing of his declaration of candidacy) he transferred his registration to the Sixth ward, where he then resided, and that his declaration of candidacy was held insufficient by the Hamilton County Board of Elections.
The question presented to us is, upon such a statement of facts, was the relator entitled to have his name placed upon the ballot for the office covered by his declaration of candidacy?
Our conclusion is, as we have stated before, that we consider ourselves bound by the decision of the Supreme Court in the case of State, ex rel. Waltz, v. Michell, 124 Ohio St. 161,177 N.E. 214, where the constitutionality of the statute, Section 4785-34, General Code, is sustained. Construing Sections 4785-34 and 4785-62 together, it is our conclusion that the relator was not duly registered as an elector in the Sixth ward at the time he filed his declaration of candidacy, and that in order to file a valid declaration he must have been registered in the Sixth ward.
The demurrer to the petition is sustained.
Demurrer sustained.
HAMILTON, P.J., concurs. *Page 105